EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Claims 1-2, 8, 10 and 15 are amended.
Authorization for this examiner’s amendment was given in an interview with Toan Tran on February 19, 2021.

The application has been amended as follows: 



an image capture lens having a first field of view, the image capture lens being to capture an image of a subject in the first field of view; and
a viewfinder having a second field of view separate from the first field of view of the image capture lens, the viewfinder having a front surface on a front of the viewfinder providing a first view of the subject to be captured by the image capture lens and a rear surface on a back of the viewfinder providing a second view of the subject to be captured by the image capture lens, wherein the front surface is a partially reflective surface which enables incident light to be transmitted through the front surface to the rear surface allowing the subject to be viewed through the rear surface and reflects the image of the subject allowing the subject to be viewed on the front surface of the viewfinder, and wherein the viewfinder is rotatable about a pivot axle between a stored position when the viewfinder is not in use and a deployed position when the viewfinder is to be used. 

2.	(Currently Amended) The device of claim 1, wherein the viewfinder is selectively positioned in [[a]] the deployed position or [[a]] the stored position.

3.	(Original) The device of claim 2, further comprising a latch mechanism to selectively position the viewfinder in the deployed position or the stored position.

4.	(Original) The device of claim 1, wherein the viewfinder is calibrated to coincide the first field of view with the second field of view at an imaging distance.

5.	(Original) The device of claim 4, wherein the image distance is adjustable by a user.



7.	(Previously Presented) The device of claim 1, wherein the front surface includes a reflective coating allowing the front surface to partially transmit and partially reflect the incident light.

8.	(Currently Amended) A system, comprising:
an image capture lens on a front of the system to capture an image in a first field of view of the image capture lens; and
a viewfinder having a second field of view directed in a same direction as the first field of view of the image capture lens towards the subject to be captured by the image capture lens, the viewfinder including a front surface on a front of the viewfinder providing a first view of the subject and a rear surface on a back of the viewfinder providing a second view of the subject, wherein the front surface is a partially reflective surface which enables incident light to be transmitted through the front surface to the rear surface allowing the subject to be viewed through the rear surface and reflects the image of the subject allowing the subject to be viewed on the front surface of the viewfinder, and wherein the viewfinder is rotatable about a pivot axle between a stored position when the viewfinder is not in use and a deployed position when the viewfinder is to be used.

9.	(Previously Presented) The system of claim 8, further comprising:
a controller coupled to the image capture lens, the controller being to cause at least one function to be performed for the image captured by the image capture lens, wherein the at least one function includes processing, storing or printing the image.

10.	(Currently Amended) The system of claim 8, wherein the viewfinder is selectively positioned in [[a]] the deployed position or [[a]] the stored position.

11.	(Original) The system of claim 10, further comprising a latch mechanism to selectively position the viewfinder in the deployed position or the stored position.

12.	(Original) The system of claim 8, wherein the viewfinder is calibrated to coincide the first field of view with the second field of view at an imaging distance.

13.	(Original) The system of claim 12, wherein the image distance is adjustable by a user.

14.	(Previously Presented) The system of claim 8, wherein the front surface includes a reflective coating allowing the front surface to partially transmit and partially reflect the incident light.

15.	(Currently Amended) A method, comprising:
providing an image capture lens on a front of a camera to capture an image in a first field of view of the image capture lens; and
providing a viewfinder having a second field of view, wherein the viewfinder includes a front surface on a front of the viewfinder providing a first view of the subject to be captured by the image capture lens and a rear surface on a back of the viewfinder providing a second view of the subject to be captured by the image capture lens, wherein the front surface is a partially reflective surface which enables incident light to be transmitted through the front surface to the rear surface allowing the subject to be viewed through the rear surface and reflects the image of the subject allowing the subject to be , and wherein the viewfinder is rotatable about a pivot axle between a stored position when the viewfinder is not in use and a deployed position when the viewfinder is to be used. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852